19-23185-rdd         Doc 114      Filed 08/22/19      Entered 08/22/19 11:08:06              Main Document
                                                     Pg 1 of 3

    BURSOR & FISHER, P.A.
    Scott A. Bursor
    Joseph I. Marchese
    Philip L. Fraietta
    Alec M. Leslie
    888 Seventh Avenue
    New York, NY 10019
    Telephone: (646) 837-7150
    Facsimile: (212) 989-9163

    Counsel for Elizabeth Hollway

    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK

     --------------------------------------------------------- : Chapter 11
    x In re                                                    :
    Retrieval-Masters Creditors Bureau, Inc.,1                 : Case No. 19-23185 (RDD)
                                                               :
                                Debtor.                        :
                                                               x

                             NOTICE OF APPEARANCE AND
                      REQUEST FOR SERVICE OF NOTICES AND PAPERS

           PLEASE TAKE NOTICE that Bursor & Fisher, P.A. hereby appears as counsel for

Elizabeth Hollway, a party in interest, pursuant to section 1109(b) of title 11 of the United States

Code (as amended, the “Bankruptcy Code”), Rules 2002, 9007, and 9010 of the Federal Rules of

Bankruptcy Procedure (as amended, the “Bankruptcy Rules”), and requests that copies of any

and all notices and papers filed or entered in this case be given and served upon the following:




1
 The last four digits of the Debtor’s taxpayer identification number are 9495. The location of the Debtor’s service
address for purposes of this chapter 11 case is 4 Westchester Plaza, Suite 110, Elmsford, NY 10523. The Debtor also
does business as American Medical Collection Agency.
19-23185-rdd      Doc 114      Filed 08/22/19     Entered 08/22/19 11:08:06          Main Document
                                                Pg 2 of 3
                               BURSOR & FISHER, P.A.
                               Scott A. Bursor
                               Joseph I. Marchese
                               Philip L. Fraietta
                               Alec M. Leslie
                               888 Seventh Avenue
                               New York, NY 10019
                               Telephone: (646) 837-7150
                               Facsimile: (212) 989-9163
                               Email: scott@bursor.com
                                       jmarchese@bursor.com
                                       pfraietta@bursor.com
                                       aleslie@bursor.com

        PLEASE TAKE FURTHER NOTICE that this notice constitutes not only a request for

 service of notices and papers, but also includes, without limitation, a request for service of all

 orders and notices of any application, motion, petition, pleading, request, complaint, or demand,

 whether formal or informal, whether written or oral, and whether transmitted or conveyed by mail,

 courier service, hand delivery, telephone, facsimile transmission, telegraph, telex, or otherwise, that

 (1) affects or seeks to affect in any way any rights or interests of any creditor or party in interest in

 these cases, with respect to (a) the debtor in the above-captioned cases (the

 “Debtor”) and any related adversary proceedings, whether currently pending or later commenced;

 (b) property of the Debtor’s estate, or proceeds thereof, in which the Debtor may claim an interest;

 or (c) property or proceeds thereof in the possession, custody, or control of others that the Debtor

 may seek to use; or (2) requires or seeks to require any act or other

 conduct by a party in interest.

                PLEASE TAKE FURTHER NOTICE that this notice of appearance and any

 subsequent appearance, pleading, claim, or suit is not intended nor shall be deemed a consent to

 jurisdiction or venue of any type by Elizabeth Hollway and shall not be deemed a waiver of the

 rights of Elizabeth Hollway: (1) to have an Article III judge adjudicate in the first instance any case,

 proceeding, matter, or controversy as to which a bankruptcy judge may not enter a final order or

 judgment consistent with Article III of the United States Constitution; (2) to have final orders in a

                                                   2
19-23185-rdd     Doc 114      Filed 08/22/19    Entered 08/22/19 11:08:06          Main Document
                                               Pg 3 of 3


non-core case, proceeding, matter, or controversy entered only after an opportunity to object to

proposed findings of fact and conclusions of law and a de novo review by a district court judge;

(3) to trial by jury in any case, proceeding, matter, or controversy so triable; (4) to have the

reference withdrawn by the United States District Court in any case, proceeding, matter, or

controversy subject to mandatory or discretionary withdrawal; or (5) any other rights, claims,

actions, defenses, setoffs, or recoupments to which Elizabeth Hollway is or may be entitled

under agreements, in law, or in equity, all of which rights, claims, actions, defenses, setoffs, and

recoupments expressly are hereby reserved.


Dated: August 22, 2019                             Respectfully Submitted,

                                                   /s/ Philip L. Fraietta_____

                                                  BURSOR & FISHER, P.A.
                                                  Scott A. Bursor
                                                  Joseph I. Marchese
                                                  Philip L. Fraietta
                                                  Alec M. Leslie
                                                  888 Seventh Avenue
                                                  New York, NY 10019
                                                  Telephone: (646) 837-7150
                                                  Facsimile: (212) 989-9163
                                                  Email: scott@bursor.com
                                                          jmarchese@bursor.com
                                                          pfraietta@bursor.com
                                                          aleslie@bursor.com
                                                  Counsel for Elizabeth Hollway




                                                  3
